MEMORANDUM **
Juana De La Paz-Pagasa, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision granting the government’s motion to terminate her removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s continuous physical presence determination. See Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir.2006). We deny the petition for review.
Substantial evidence supports the agency’s determination that De La Paz-Pagasa did not meet the continuous physical presence requirement due to her two outstanding expedited removal orders. See Juarez-Ramos v. Gonzales, 485 F.3d 509, 512 (9th Cir.2007) (holding that an expedited removal order interrupts an alien’s continuous physical presence for purposes of cancellation of removal).
De La Paz-Pagasa’s equal protection contention is unavailing.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.